WAHL, Justice
(dissenting).
I respectfully dissent.
The majority opinion holds that the news media have a “direct interest * * * in the work of the court,”1 but recognizes the continued discretion of the juvenile court judge to admit or exclude the press in a particular case. I recognize the proper and ongoing interest of the news media in the work of the juvenile court but, because I believe that the circumstances of the instant case clearly require confidential proceedings, I would find the respondent’s denial of the exclusory petition to be an abuse of the court’s recognized discretion.
The legislature, in its concern for children and the continued protection of family ties, has accorded privacy to juvenile records and proceedings. Minn.Sts. 260.161, subd. 2, 260.155, subd. 1. In pertinent part, the latter provides:
“ * * * The [juvenile] court shall exclude the general public from these hearings and shall admit only those persons who, in the discretion of the court, have a direct interest in the case or in the work of the court. * * * ”
The accompanying Interim Committee Comment to Minn.St. 260.155, subd. 1, notes that “ * * * the new Standard Juvenile Court Act [of 1959] and the ‘Standards’ [for Specialized Courts Dealing with Children] agree with the provision.” Those “Standards” clearly express concern with the unnecessary embarrassment of news media coverage of juvenile hearings and suggest that “in certain types of cases, such as adoptions, such [press] attendance should be forbidden or allowed only with the permission of all concerned.” Children’s Bureau, U.S. Dept, of Health, Education and Welfare, Standards for Specialized Courts Dealing with Children, at 59 (1954).
Public exposure of the proceedings to terminate parental rights in the instant case has as much, if not more, potential for harm and humiliation to the parents and children as publicizing an adoption proceeding. The parents in the present case had already attained media notoriety by their manslaughter convictions in connection with the starvation death of another child. The promise of deletion of names and addresses 2 gave no assurance of confidentiality in the instant proceedings in view of the fac*373tual detail of the coverage3 and the ready accessibility of the previously-published reports which expressly identified the parents. Under these circumstances, additional publicity would make any prospect of future reunification of the family, after parental rehabilitation, that much more difficult. Thus, the publicity would itself be an additional, subtle pressure for termination of parental ties.
This case, if any, compels recognition of the guarantees and purpose of privacy in juvenile court proceedings. I would grant the petition to exclude representatives of the news media from these proceedings.

. Majority opinion, p. 371.


. I have grave reservations about the binding effect of such restraints on this information. Cf. Oklahoma Publishing Company v. District Court in and for Oklahoma County, 430 U.S. 308, 97 S.Ct. 1045, 51 L.Ed.2d 355 (1977); but, see, Brian W. v. Superior Court of Los Angeles Cty., 20 Cal.3d 618, 626, n.6, 143 Cal.Rptr. 717, 720 n.6, 574 P.2d 788, 791 n.6 (1978).
Moreover, the majority’s suggestion that confidentiality will be maintained because of the juvenile judge’s implicit threat to deny future news media access in the event of a breach seems to me to be ‘closing the barn door after the horse is out.’


. Published news reports copied almost verbatim information contained in the Petition for Termination of Parental Rights. In the absence of any indication of an appropriate order permitting public inspection of these records, I can only assume that this information was obtained in violation of Minn.St. 260.161, subd. 2.